DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0026], “subsurface 140” should be amended to –subsurface 240–.  
Appropriate correction is required.
Claim Objections
Claims 20, 22, and 30 are objected to because of the following informalities:  
Regarding claim 20, the claim is not further limiting on claim 1.
Regarding claim 22, the claim should depend on claim 21, not itself.
Regarding claim 30, in line 7, the claimed, “a sensor” should be amended to –the sensor–, since it was previously introduced in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 40, it is unclear which claim it depends on (30 or 1). The claim should be amended to clearly define what comprises the method steps as outlined in claim 30, in combination with the specific parts of the system as outlined in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–11, 16, 20, 23–38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20090010819), hereinafter referred to as Lee, in view of Rooney et al. (US Pub. # 20060158652), hereinafter referred to as Rooney.
Regarding claims 1, 2, 5 and 20, Lee teaches, “An environmental sampling and analysis system comprising: an outer housing (Fig. 1, ref. # 14); an inner housing (12) at least partially disposed in the outer housing, the inner housing defining an interior sized and shaped to receive a sample collection liner (10) configured to receive a sample of a subsurface material, the inner and outer housings configured to be driven into a subsurface to obtain the sample of the subsurface material; a passageway (15) defined by at least one of the outer housing or the inner housing.” Lee does not appear to teach, “and at least one of the following: a sensor supported by the outer housing, the sensor configured to detect at least one condition of the subsurface located outside of the outer housing when the inner and outer housings are driven into the subsurface and the sample of a subsurface material is collected (claim 2 language); and a fluid port positioned in the outer housing, the fluid port configured to permit the withdrawal of a subsurface fluid and/or injection of a fluid to the subsurface when the inner and outer housings are driven into the subsurface; (claim 5) wherein the at least one condition comprises one or more of a soil characteristic, a groundwater characteristic, a geotechnical characteristic, a subsurface contaminant, an organic compound, a volatile organic compound, a metal, a heavy metal, and nuclear radiation.” However, while Lee teaches sensors arranged on an inner housing for detecting collected subsurface materials, Rooney teaches the deficiencies of Lee as claimed above (sensor: 38, 42, 44, supported by outer housing (30, 86; paragraph [0037]), detecting at least one condition of the subsurface outside of the outer housing ([0041, 0042])). It would have been obvious to one skilled in the art at the time of filing to modify Lee’s invention to include and at least one of the following: a sensor supported by the outer housing, the sensor configured to detect at least one condition of the subsurface located outside of the outer housing when the inner and outer housings are driven into the subsurface and the sample of a subsurface material is collected and a fluid port positioned in the outer housing, the fluid port configured to permit the withdrawal of a subsurface fluid and/or injection of a fluid to the subsurface when the inner and outer housings are driven into the subsurface; wherein the at least one condition comprises one or more of a soil characteristic, a groundwater characteristic, a geotechnical characteristic, a subsurface contaminant, an organic compound, a volatile organic compound, a metal, a heavy metal, and nuclear radiation.
The ordinary artisan would have been motivated to modify Lee’s invention for at least the purpose of ensuring the collection of materials into the system aligns with the operator’s desires, prior to continuous collection of materials, which allows stopping of collection if any errors/issues arise.
Regarding claim 3, Lee teaches, “comprising one or more communication cables (16a, 18a in 15) communicatively coupled to the sensor and configured to transmit signals related to the detected condition, the one or more communication cables extending in the passageway.”  
Regarding claim 4, Lee teaches, “comprising a passageway outlet (Fig. 1, where 16a/18a exit top of space 15 between 14 and 12) in fluid communication with the passageway, wherein the communication cables extend out of the passageway through the passageway outlet.”  
Regarding claims 6–11, Lee doesn’t necessarily teach, “wherein the sensor comprises one or more of a membrane interface probe, an electrical conductivity probe, an imaging probe, an optical probe, an ultra-violet optical screening tool, a fluorescence sensor, and a hydraulic profiling tool; wherein the sensor is mounted to the outer housing; wherein the sensor is generally flush with an exterior surface of the outer housing; wherein the outer housing has a driving end and a driven end, and the sensor is disposed between the driving end and driven end; wherein the sensor is disposed proximate to the driven end; wherein the sensor is configured to detect a subsurface condition of a subsurface material exterior to the outer housing.” However, Rooney teaches the deficiencies of Lee (claim 6: paragraph [0030]; claims 7 and 8: Fig. 3, ref. # 38 on outer housing of 30; claims 9–11: position of sensor 38, 42, 44 in relation to top/bottom of 30 (driving/driven ends), area between 30a and 48). It would have been obvious to one skilled in the art at the time of filing to modify Lee’s invention to include wherein the sensor comprises one or more of a membrane interface probe, an electrical conductivity probe, an imaging probe, an optical probe, an ultra-violet optical screening tool, a fluorescence sensor, and a hydraulic profiling tool; wherein the sensor is mounted to the outer housing; wherein the sensor is generally flush with an exterior surface of the outer housing; wherein the outer housing has a driving end and a driven end, and the sensor is disposed between the driving end and driven end; wherein the sensor is disposed proximate to the driven end; wherein the sensor is configured to detect a subsurface condition of a subsurface material exterior to the outer housing.
The ordinary artisan would have been motivated to modify Lee’s invention for at least the purpose of positioning the detector in an area within the system so the subsurface can be detected optimally prior to filling the entire collection tube.
Regarding claim 16, Lee teaches, “wherein the outer housing comprises a cylindrical wall, the inner housing comprises a cylindrical wall and the passageway comprises a circumferential gap between the cylindrical walls of the inner and outer housings (Fig. 2, ref. # 12 is cylindrical as it follows the shape of 10).”  
Regarding claim 23, Lee teaches, “wherein the subsurface material comprises soil and/or groundwater (abstract).”  
Regarding claims 24 and 25, Lee does not appear to teach, “comprising a wireless communication device configured to transmit signals related to the detected condition; wherein the wireless communication device is at least partially positioned in the passageway and/or supported by the outer housing.” However, Rooney teaches the deficiencies of Lee (paragraph [0028, 0040], ref. # 66). It would have been obvious to one skilled in the art at the time of filing to modify Lee’s invention to include a wireless communication device configured to transmit signals related to the detected condition; wherein the wireless communication device is at least partially positioned in the passageway and/or supported by the outer housing.
The ordinary artisan would have been motivated to modify Lee’s invention for at least the purpose of remotely transferring data between different devices from above and below the subsurface in an efficient manner. 
Regarding claim 26, the combination of Lee and Rooney does not necessarily teach, “wherein the wireless communication device comprises at least one selected from the group consisting of a Wi-Fi device, a Bluetooth device, and a RF device.” However, in the art of signal transmission and data transfer, one of ordinary skill in the art would find it obvious to use wifi, Bluetooth, or an RF device as these are well known data communication/transfer methods which use low energy. The ordinary artisan would have been motivated to modify the combination of Lee and Rooney’s invention for at least the purpose of saving energy and reducing power consumption of the device. Here the examiner takes Official Notice.
Regarding claim 27, Lee teaches, “wherein the outer housing has a driving end and a driven end, the inner housing having a driving end and a driven end, the driving end of the inner housing being spaced apart from the driving end of the outer housing toward the driven end of the outer housing (Fig. 1, position of bottom ends of 10 and 14 compared to each other, top and bottom of 14 is a driving and driven end).”  
Regarding claim 28, Lee teaches, “wherein the outer housing defines an interior, the interior of the outer housing in fluid communication with the interior of the inner housing (inner surface of 14 has an interior in fluid communication with 12).”  
Regarding claim 29, Lee teaches, “comprising a liner guide arranged to guide the sample collection liner into the interior of the inner housing from the interior of the outer housing as the sample collection liner is inserted into the interior of the inner housing (surface of 12 with 10 is a liner guide).”  
Regarding claim 30 and 40, Lee teaches, “A method for environmental sampling and analysis, the method comprising: driving an environmental sampling and analysis system (Abstract); collecting a sample of a subsurface material in the environmental sampling and analysis system as the system is driven into the subsurface (Abstract).” Lee does not appear to teach, “comprising a sensor configured to detect at least one condition of the subsurface located outside of the system when the system is driven into the subsurface and detecting at least one condition of the subsurface with a sensor in the environmental sampling and analysis system.” However, Rooney teaches the deficiencies of Lee (sensor: 38, 42, 44, 30, 86 paragraph [0037]); detecting at least one condition of the subsurface ([0041, 0042])). It would have been obvious to one skilled in the art at the time of filing to modify Lee’s invention to include comprising a sensor configured to detect at least one condition of the subsurface located outside of the system when the system is driven into the subsurface and detecting at least one condition of the subsurface with a sensor in the environmental sampling and analysis system.
The ordinary artisan would have been motivated to modify Lee’s invention for at least the purpose of ensuring the collection of materials into the system aligns with the operator’s desires, prior to continuous collection of materials, which allows stopping of collection if any errors/issues arise.
Regarding claims 31–38, Lee does not appear to teach “wherein the at least one condition is detected continuously or intermittently as the environmental sampling and analysis system is driven into the subsurface; wherein the sample of the subsurface material is collected simultaneously with the detection of the at least one condition of the subsurface; wherein the environmental sampling and analysis system is hydraulically driven into the subsurface; comprising transmitting the at least one condition to a computing device; wherein the at least one condition is transmitted over a wired and/or wireless connection to the computing device; comprising logging the at least one condition with the computing device, the computing device comprising memory for storing logged conditions; wherein the at least one condition comprises one or more of a soil characteristic, a groundwater characteristic, a geotechnical characteristic, a subsurface contaminant, an organic compound, a volatile organic compound, a metal, a heavy metal, and nuclear radiation; wherein the at least one condition comprises one or more of relative volatile organic compounds (VOC) concentration, conductivity, polycyclic aromatic hydrocarbon fluorescence, and physical or geotechnical soil characteristics.” However, Rooney teaches the deficiencies of Lee (paragraphs [0038–0042]). It would have been obvious to one skilled in the art at the time of filing to modify Lee’s invention to include the language of claims 31–38 as described above.
The ordinary artisan would have been motivated to modify Lee’s invention for at least the purpose of collecting subsurface data at a desired rate, depending on the specific application, for remotely transferring data between different devices from above and below the subsurface in an efficient manner and for positioning the detector in an area within the system so the subsurface can be detected optimally prior to filling the entire collection tube.
Claim(s) 12 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090010819) in view of Rooney (US Pub. # 20060158652) as applied to claims 1 and 30 above, and further in view of Robbat (US Pat. # 6487920).
Regarding claims 12 and 39, the combination of Lee and Rooney does not appear to teach, “wherein the system comprises the fluid port positioned in the outer housing; withdrawing a subsurface fluid and/or injecting a fluid into the subsurface.” However, Robbat teaches the deficiencies of Lee and Rooney (Fig. 2B, ref. # 210, 216; col. 5, ln. 5–10). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Lee and Rooney’s invention to include wherein the system comprises the fluid port positioned in the outer housing; withdrawing a subsurface fluid and/or injecting a fluid into the subsurface.
The ordinary artisan would have been motivated to modify the combination of Lee and Rooney’s invention for at least the purpose of facilitating collection of a sample fluid located outside the system, in the subsurface. 
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090010819) in view of Rooney (US Pub. # 20060158652) as applied to claim 1 above, and further in view of Casey et al. (US Pat. # 5488876), hereinafter referred to as Casey.
Regarding claims 17 and 19, the combination of Lee and Rooney does not appear to teach, “a cutting shoe, wherein the outer housing comprises threads for the cutting shoe to be releasably coupled to the outer housing; a cutting shoe releasably coupled to at least one of the outer housing or the inner housing.” However, Casey teaches the deficiencies of Lee and Rooney (Fig. 4, ref. # 152, 154; col. 6, ln. 54–56). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Lee and Rooney’s invention to include a cutting shoe, wherein the outer housing comprises threads for the cutting shoe to be releasably coupled to the outer housing; a cutting shoe releasably coupled to at least one of the outer housing or the inner housing. 
The ordinary artisan would have been motivated to modify the combination of Lee and Rooney’s invention for at least the purpose of providing an alternate way of moving the system through the subsurface while providing a means of securely joining two members together. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090010819) in view of Rooney (US Pub. # 20060158652) as applied to claim 1 above, and further in view of Mielke (US Pat. # 3872935).
Regarding claim 18, the combination of Lee and Rooney does not appear to teach, “a cutting shoe, wherein the inner housing comprises threads for the cutting shoe to be releasably coupled to the inner housing.” However, Mielke teaches the deficiencies of Lee and Rooney (Fig. 2, ref. # 2, 5). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Lee and Rooney’s invention to include a cutting shoe, wherein the inner housing comprises threads for the cutting shoe to be releasably coupled to the inner housing. 
The ordinary artisan would have been motivated to modify the combination of Lee and Rooney’s invention for at least the purpose of providing an alternate way of moving the system through the subsurface while providing a means of securely joining two members together.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090010819) in view of Rooney (US Pub. # 20060158652) as applied to claim 1 above, and further in view of Barere (US Pub. # 20130263680).
Regarding claims 21 and 22, the combination of Lee and Rooney does not appear to teach, “insulation disposed in the passageway; wherein the insulation comprises a silica aerogel.” However, Barere teaches the deficiencies of Lee and Rooney (paragraphs [0060–0062]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Lee and Rooney’s invention to include insulation disposed in the passageway; wherein the insulation comprises a silica aerogel.
The ordinary artisan would have been motivated to modify the combination of Lee and Rooney’s invention for at least the purpose of ensuring components of the system are protected from unnecessary temperatures, materials, or chemicals.
Allowable Subject Matter
Claims 13–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 13–15, the prior art does not teach or suggest the claimed, “wherein the fluid port is configured to permit fluid to flow therethrough when the inner and outer housings are driven into the subsurface, the system further comprising a conduit defining a lumen in fluid communication with the fluid port, the conduit extending in the passageway, the conduit configured to convey fluid to or from the fluid port.”   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach underground detection devices for sampling subsurface materials, similar to the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852